Citation Nr: 0101037	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which service-connection for PTSD 
was granted an assigned a 30 percent evaluation.  In 
September 1999 the evaluation was increased to 70 percent.  

It appears as though the veteran also made a claim with 
regard to the effective date of the grant of service 
connection for PTSD.  However, this issue has not been 
addressed by the RO.  The issue of an earlier effective date 
for the grant of service connection for PTSD is referred to 
the RO.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by serious 
symptoms.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.126, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate the need to obtain any pertinent 
records, which have not already been associated with the 
claims folder, and the VA has examined the veteran.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that these claims are based on the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

I.  Background

VA outpatient treatment records, dated August 1997 to October 
1997, show that the veteran was seen for PTSD.  In August 
1997 he had issues relating to depression, his interpersonal 
relationship with a female significant other and flashbacks 
of service.  The veteran attended stress management group 
sessions in October 1997.  He was concerned with his 
increased anger and greater interpersonal difficulties.  He 
noted intrusive thoughts, startle response, nightmares, 
insomnia and some mild hypervigilance.  

A VA psychological assessment was done between October 1997 
and December 1997.  The veteran was cooperative in completing 
the assessment protocol; however, he evinced frustration when 
engaged in some tasks.  The veteran displayed an adequate 
range of affect that was content appropriate.  Specifically, 
he became tearful when discussing his estrangement from his 
two daughters and manifested anxiety behaviors, including 
wringing his hands, shaking his leg, and mild hypervigilance, 
when recounting war-related events.  

Overall, he displayed adequate social skills and was 
forthcoming when disclosing personal information.  His eye 
contact was good and his speech was goal-directed and 
logical, however, he tended to be over-elaborative.  The 
veteran was oriented to time, person, and place, and both 
short-term and long-term memory appeared to be intact.  He 
admitted to transient passive and active suicidal ideation 
with a vague plan of overdosing on medication.  He reported 
that he had lethal weapons at home (a gun and a knife), but 
denied access to potentially lethal medications and denied 
current suicidal intent.  He denied active homicidal 
ideation, intent, or plan, but noted frequent episodes of 
intense rage and occasional acts of aggression (e.g., 
throwing objects, punching walls).  

On the Wechsler Adult Intelligence Scale - Third Edition 
(WAIS-3) intellectual functioning was in the average range, 
the verbal IQ score reflected low average verbal 
comprehension ability and the performance IQ score indicated 
average perceptual organization ability.  Further, 
observation and report of concentration difficulties during 
some of the verbal tasks suggest that irritating affect, such 
as anxiety, may hinder the veteran's auditory short-term 
memory.  He rigidly employed emotional constriction when 
decision-making.  Thus, despite his average intelligence he 
had limited ability to formulate effective decisions when 
emotionally charged situational factors elicit 
distractibility and confusion.  In such circumstances, he was 
prone to idiosyncratic and distorted thinking, which may lead 
to maladaptive or ineffective decisions and behavioral 
responses.  He did not, however, have a formal thought 
disorder.

The veteran had long-standing psychological problems, with 
core features of depression, anxiety, and hostility.  His 
basic psychological structure involved marked self-negativism 
and interpersonal distrust, which contributed to inward and 
outward, directed anger.  He had a poor self-concept, 
perceived himself as interpersonally inadequate, and viewed 
the world as critical and punitive.  The veteran was prone to 
harsh self-judgments and excessive rumination regarding his 
perceived shortcomings, which contributed to chronic 
dysphoria.  Vietnam-related trauma was the etiological basis 
for his PTSD symptomatology, including physiological arousal, 
recurrent nightmares, and insomnia.  Re-experiencing carnage 
of Vietnam combat exacerbated his aggressive impulses, over 
which he was fearful of losing control.

The veteran had little desire for social affiliation and felt 
misunderstood and avoided most social gatherings due to his 
distrust, irritability, and social intolerance.  He was 
hypersensitive to perceived personal slights and could 
experience transient paranoid ideation regarding others' 
motives and actions.  Typically, his anger was expressed via 
passive-aggressive means, such as obstinance and 
procrastination.  However, he was given to overt hostility, 
including physical aggression, when he perceived others' 
behavior as transgressing and threatening.  The majority of 
his relationships were superficial because he staunchly 
maintained his personal space, readily blamed others for his 
troubles, and was generally over controlled in emotional 
expression.  His behavior within close relationships was 
likely to vacillate between passive acquiescence and hostile 
independence.  Further, the few close attachments that he had 
formed were discordant due to his hostility and 
suspiciousness.  Ironically, others were likely to perceive 
him as uncaring, aloof, and punitive, features he guarded 
against in others.  He had little insight into how his social 
behavior elicited negativity in others, perpetuating his 
interpersonal difficulties and negativistic social attitude.  

A long-standing avoidant pattern characterized the veteran's 
chief coping mechanism.  Specifically past substance abuse, 
social withdrawal, avoidance of responsibility, and 
unemployment had allowed him a viable means of keeping 
depressive and anxious symptoms, and interpersonal anger 
within tolerable limits.  Further, emotional distress was 
often expressed via myriad somatic complaints due to 
misinterpretation of physiological arousal symptoms and poor 
insight, and because physical symptoms were psychologically 
acceptable to him.  The veteran expended considerable 
psychological resources to maintain a continuous 
hypervigilant state of preparedness against anticipated 
threats.  He utilized intellectualization, transient 
dissociation, and emotional constriction to manage his 
emotions, particularly his intractable anger.  However, when 
these coping methods failed, unresolved anger was either 
turned inward, exacerbating depressive symptoms, or 
externalized with aggressive and belligerent behavior.  Given 
the veteran's prior suicide attempt, inadequate coping 
skills, and tendency to behave aggressively when acutely 
distressed, he was at increased risk for both suicidal and 
assaultive behavior.

In summary, the veteran was of average intelligence and, 
thus, should have been able to function autonomously.  
However, his chronic depression, anxiety, and anger impaired 
his occupational and interpersonal functioning.  Of 
particular concern was his anger, which was both internalized 
and externalized.  The veteran had a poor self-concept with 
entrenched interpersonal distrust that resulted in transient 
paranoid ideation when he was acutely distressed.  Further, 
he had limited and ineffective coping skills, which include 
avoidance, hypervigilance, and emotional constriction.  Thus, 
he was coping but his history of aggressive behavior placed 
him at increased risk for suicidal and assaultive behavior.  
The diagnoses were chronic PTSD, dysthymic disorder, cannabis 
dependence without physiological dependence, early full 
remission, cocaine abuse (in remission, approximately one-
year), deferred antisocial and avoidant features.  The 
veteran's current Global Assessment of Functioning (GAF) was 
45 and the highest GAF in the past year was 55.  A GAF score 
of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  
GAF scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  Id.

VA outpatient treatment records, dated November 1997 to 
December 1997, reveal that the veteran was seen for PTSD.  He 
described difficulties with anger management, that he tried 
to avoid places in which he would see someone from his past 
that he would rather avoid.  He actively participated in the 
stress management group.  The veteran recounted stories 
related to combat, but stated that he tried not to think 
about these things.  He reported attending the PTSD group, 
but enjoyed sharing during the stress management group.  In 
December 1997 the veteran reported feeling depressed as a 
result of four deaths of his friends over a short period of 
time.  He stated that he was close to canceling his 
appointment, but thought that he might feel better if he came 
to the group to get it off of his chest.  The veteran spoke 
about how he previously would avoid things related to death 
and dying, such as going to funeral homes.  He felt different 
since beginning new anti-depressant medication and described 
a numb, floating sensation.  The veteran stated that he did 
not feel like himself.  He recounted a recent incident in 
which he was able to better control his anger.  However, he 
did not necessary view his behavior during this event as 
positive.  

Later in December 1997, the veteran stated that he was having 
less side effects from taking anti-depressant medication, 
though, he continued to find himself more sleepy.  He again 
reported that he was better controlling his anger.  
Nevertheless, he maintained that he felt strange about his 
new behavior, because he would not usually act in this way.  
He also stated that he was communicating more with his wife 
and she had commented on his increased ability to maintain 
his temper.  The veteran was open and communicative, freely 
sharing his history, mostly since Vietnam, and also taking 
responsibility for many of the difficulties he has 
experienced since then.  He shared his feelings about taking 
medications, i.e., although he was calmer and better able to 
relate to his wife, he still felt a bit off balance because 
this way of being in the world is so unfamiliar to him.  He 
had a lot of difficulty with managing his anger and was in an 
anger management group.  

In January 1998 the veteran was early for his appointment and 
stated he had been anxious for it to begin because he was not 
comfortable interacting in a group.  He expressed "guarded 
enthusiasm" about the change in himself since beginning 
antidepressant medication.  The guardedness seems to have 
been based simply with the unfamiliarity of his new reactions 
to stimuli in his environment, and to the new ways in which 
others respond to his current behavior.  He still experienced 
PTSD symptomatology, but his coping skills seemed to work 
better now, and he was able to receive support from those 
close to him.  He was striving to find a balance between 
wanting to be with his partner all the time, and encouraging 
her to also have a life of her own.  The veteran was feeling 
somewhat drained after just having coming from an appointment 
in primary care.  He stated that he was constantly diagnosed 
with new ailments and given new medications, stating that he 
felt like he was "falling apart".  In addition, he had been 
prescribed Paxil and felt that this medication was helping 
him.  He no longer felt the side effects from this drug, but 
instead, reported that he was able to better control his 
temper impacting the relationship with his wife.  He noted 
that they communicated frequently, ate dinner together, and 
that he initiated different activities (i.e. going for car 
rides).  

The veteran seemed very downhearted because he had lost his 
temper with a friend over the weekend.  It seemed that, since 
things were going so well between the veteran and his wife, 
he had expected that he would never lose his temper again.  
The unreality of such an expectation was discussed and 
various alternatives to express his feelings when he felt 
angry were sought.  Setting and expressing very clear limits 
with others, in order to preclude misunderstandings was also 
discussed.  The veteran seemed "down" again and reported that 
he had not been feeling well, he felt as if he had a steel 
band around his head that was exerting pressure.  In 
addition, he stated he felt foggy, as if his concentration 
was not what it should have been.  The veteran reported that 
his physician placed him on two medications recently.  He 
also reported that he had been feeling irritable again and 
was unable to identify any stressor.  After a few minutes he 
recalled that a sister who had always been a source of 
support for him was moving out of the area, and he 
acknowledged that he felt a big sense of impending loss.  

In February 1998 the veteran was cooperative and shared with 
the group that he was concerned recently about meeting 
individuals from his past.  He alluded that these individuals 
might try to cause him harm.  Ways he had chosen to cope with 
this potential danger situation were discussed.  In March 
1998 the veteran reported having some difficulty managing his 
anger.  He reported one incident in which he snapped at his 
wife, though, he quickly realized how he had reacted.  He 
noted that the incident ended with both of them laughing 
about what had happened.  He also explained that he felt safe 
enough in the group to sit with his back towards the door, 
explaining that he felt protected by others within the group.  
He was very cooperative during the interview but appeared 
mildly anxious.  The veteran reported an increase in dreams 
and nightmares.  He shared with the group that he had 
feelings of panic on the way to the VA that morning.  He also 
reported that he continued to get along with his wife very 
well.  The veteran was very open during group meeting and was 
able to verbalize to other group members how he was feeling.  
Issues related to loss, as members left the group were 
discussed.  In addition, ways of better coping with stress 
and other intense emotions were discussed.  

In April 1998 the veteran reported that many of the topics 
today touched issues that he has continually been dealing 
with such as feelings of paranoia and experiences from 
Vietnam.  He will no longer be attending the group.  He will 
be participating in a long-term PTSD study and was not 
suppose to be receiving any other additional treatments while 
he was in this study.  The veteran reported that he was going 
to miss the group, because this was a place where he felt 
that he could let his guard down.  He noted that he would try 
to come back to visit when he was in the hospital.  The 
veteran reported feeling increasingly depressed and anxious 
since terminating other therapies.  He was eager to begin 
group therapy.  The use of relaxation techniques during this 
period to manage symptoms was discussed, however, he stated 
that these techniques had not been effective.  The veteran 
was encouraged to go for daily walks with his wife, which was 
an activity both enjoy.  

In May 1998 the veteran continued to feel depressed and 
anxious and was eager to begin group therapy.  Behavioral 
strategies to help cope with symptoms during this time were 
talked about.  In June 1998 the veteran appeared depressed 
upon arrival and stated that his young nephew had been 
murdered a few days before.  The veteran cried throughout the 
session and expressed feelings of depression, anxiety and 
anger.  He had more difficulty sleeping and discussed being 
close to his nephew and especially his sister on whom he 
relied most for emotional support.  

The VA examined the veteran in May 1998.  He maintained good 
eye contact and appeared very anxious and also depressed.  
There is some flattening of his affect, possibly due to the 
high degree of anxiety that he displayed.  There was evident 
hyperarousal, irritability and discomfort around loud noises 
and sudden gestures.  His answers were goal directed and his 
memory was good as to biographical events and his medical and 
psychiatric histories.  The veteran's mood was depressed, sad 
and worried.  He felt overwhelmed and distressed and reported 
nightmares, flashbacks, hyperarousal disturbed thinking and 
at times fearful paranoid thinking.  The veteran reported 
discomfort with severe anxiety, out of body experiences and 
dissociative episodes.  He denied delusions or hallucinations 
or acute suicidal ideation.  The veteran reported feeling 
excessively angry, irritable and an inability to get along 
with people.  He had some insight into his difficulties and 
the nature of his problems and his judgment as to need for 
treatment was good.  The diagnostic impressions were PTSD, 
severe with hyperarousal, anxiety, panic, dissociative 
experiences and troubled interpersonal relationships, 
marijuana addiction now in remission 10 months, alcohol 
abuse, and personality traits cluster C.  The global 
assessment of function was 50.  

The veteran had a severe level of impairment.  He had 
impaired interpersonal relationships as he had problems with 
anger control, irritability and modulation of affect.  He has 
had four marriages and was not able to sustain himself in a 
work situation, as he could not tolerate interacting with the 
public.  He had a severe impairment of occupational 
functioning.  When he worked he had dissociative experiences, 
out of body experiences and panic which interfered with his 
performance in his work in trucking, which he did until 1985.  
The veteran had not been able to interact with the public.  
The veteran had not been able to sustain employment since 
1992.  He also had a severe degree of symptomatology due to 
his PTSD where he had anxiety and depression, hyperarousal 
and emotional lability, which interfered with his 
concentration and ability to function.  The substance abuse 
also impaired his level of competence although the substance 
abuse was in remission.

All in all, the veteran had a serious degree of 
symptomatology and this was sustained over a good number of 
years and was likely to lead further depression and to 
persist and require ongoing medication and other psychosocial 
treatment.  

In July 1998 he discussed feelings of emotional distress that 
were so strong they resulted in physical symptoms.  The 
veteran seemed to feel that he was weak because he did not 
experience greater control over his emotions when dealing 
with his mother, who showed signs of dimentia, and in dealing 
with his nephew's murder.  Another added stressor was nearby 
construction personnel using a nail gun, which sounded like 
gunfire reminiscent of Vietnam.  He attempted to reframe 
situations in an effort to normalize his feelings and seemed 
to be in less distress at the end of the session.  The 
veteran reduced his antidepressant medication in an attempt 
to deal with side effects, which he felt were still 
troubling.  He felt less well than he had on other 
medications.  The veteran's focus on his irritation with 
family members no doubt increased because of his nephew's 
murder.  He was anxious for the research groups to start and 
was very distressed about grabbing his wife in a dream, as if 
she were the assailant he was fighting.  Various alternatives 
were discussed to guarantee her safety.  The fact that his 
nephew's murder was most likely to have increased his 
nightmares was also discussed again.  

In March 1999 a VA Psychologist wrote that the veteran was 
being treated at the Miami, Florida VA Medical Center.  He 
had been an outpatient there since December of 1991.  He 
received weekly, individual therapy sessions from that time 
until July of 1998.  In August of 1998, he voluntarily 
entered a PTSD Group Therapy research program.  The veteran 
had completed seven months of his 18-month commitment to the 
research program, whereby he participated in weekly group 
therapy sessions.  He continued with monthly group meetings; 
as well as continued his participation in case management and 
follow-up assessments.  

The veteran underwent a comprehensive screening process to 
enter the study, whereby he completed several semi-structured 
interviews.  Diagnostic conclusions drawn from this process 
suggested that he suffered from PTSD and dysthymic disorder. 
The veteran's diagnosis of PTSD stemmed from his service as a 
gunner on a riverboat in Vietnam.  He also reported a 
significant drug and alcohol history, which began shortly 
after his discharge from the Navy.  Although he reported 
symptoms consistent with PTSD that began immediately after 
the occurrence of his Vietnam stressors (i.e., hypervigilance 
and exaggerated startle response), many of his difficulties 
were masked by his use of drugs and alcohol.  He reported 
that he quit using substances in approximately 1984 and that 
he substantially reduced his alcohol intake in 1985.  Since 
that time, the veteran reported an increase in his PTSD 
related symptoms.  At the time of screening, he reported 
significant difficulties with intrusive thoughts, unpleasant 
dreams, and flashbacks regarding stressors that occurred in 
Vietnam.  He reported that he tried to avoid thinking about 
his Vietnam experience and refused to place himself in 
situations, which would trigger memories.  The veteran stated 
that he experienced a loss of interest in formerly enjoyed 
activities, such as fishing, and felt emotionally detached 
from others most of the time.  He also reported that his 
capacity for love and happiness significantly decreased after 
he served in Vietnam.  His use of avoidance and detachment 
from others created significant interpersonal difficulties 
with family members, friends, and acquaintances.  He also 
reported long-standing difficulties with sleep and with 
controlling his anger.  In addition, the veteran reported 
problems with sustained concentration, which became evident 
during the interviews and which created difficulties during 
his group treatment.  

As a result his feelings of detachment from others and his 
difficulties in controlling his anger, his ability to 
function in social relationships was likely to be impaired.  
In addition to poor social functioning, the veteran's ability 
to obtain and maintain employment might also be impaired.  
His interpersonal actions with Co-workers and superiors would 
likely be negatively impacted by his irritable and angry 
mood.  His poor concentration might also affect his ability 
to complete tasks in a timely and responsible manner.  

The veteran had demonstrated a good attendance record in the 
research program, and he had been compliant with his 
treatment plan.  Overall, he appeared to be making an effort 
to improve his overall quality of life.  However, he 
continued to report significant symptoms of PTSD and 
dysthymic disorder, which might continue to impact all areas 
of his life.

II.  Analysis

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (2000).

The 70 percent evaluation currently assigned the veteran's 
service-connected PTSD was accorded under the general rating 
formula for mental disorders contained in 38 C.F.R. § 4.130, 
for occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control [such as unprovoked 
irritability with periods of violence]; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances [including 
work or a worklike setting]; inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living [including maintenance of minimal personal 
hygiene]; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. Part § 4.130 Diagnostic Code 9411 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

A review of the overall medical evidence shows that the 
veteran has received continuous treatment for several 
psychiatric disorders.  This evidence indicates that his 
psychiatric treatment has been primarily for PTSD, dysthymic 
disorder, deferred antisocial and avoidant features.  Since 
the medical evidence generally does not delineate the 
symptoms specifically attributable to each condition, the 
Board will consider all of the veteran's psychiatric 
manifestations in the evaluation of the PTSD.  38 C.F.R.§  
4.14 (2000). 

The evidence indicates that the veteran's PTSD symptoms are 
manifested primarily by anxiety, depression, hyperarousal and 
emotional lability, which interfered with his concentration 
and ability to function.  The evidence indicates that the 
veteran has problems with social relationships and that he 
has not had any significant employment for many years.  The 
medical evidence shows that the veteran's GAF scores have 
ranged from 45 to 55.  A GAF of 50 is indicative of serious 
impairment in social or occupational functioning.  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition [DSM III or DSM 
IV] that is to be used in the evaluation of the veteran's 
PTSD.  The Court defines GAF and cites to the DSM-IV in 
Richard v. Brown, 9 Vet. App. 93, 97 (1997).  

After consideration of all the evidence, the Board finds that 
the veteran's PTSD symptoms produce serious social impairment 
and total occupational impairment.  The PTSD symptoms render 
the veteran demonstrably unable to obtain or retain gainful 
employment and support the assignment of a 100 percent rating 
for this disorder.  


ORDER

A 100 percent rating for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits. 




		
	C. P. RUSSELL
Member Board of Veterans' Appeals

 

